Citation Nr: 1034508	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran has not requested a hearing in 
connection with this appeal.


FINDINGS OF FACT

Although the Veteran had acoustic trauma during service, the 
weight of the evidence reflects that his symptoms of tinnitus did 
not begin until after service, and they have not been medically 
linked to such in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated as a result of active 
service.  38 U.S.C.A. §§ 1131¸ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in June 2007, prior to the 
initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his service connection 
claim, the responsibilities of the Veteran and VA in obtaining 
such evidence, and the evidence and information necessary to 
establish a disability rating and an effective date, in accordance 
with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment 
records, identified post-service treatment records, and records 
pertaining to disability benefits from the Social Security 
Administration have been obtained and considered.  The Veteran has 
not identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  Additionally, the Veteran was afforded a VA examination in 
August 2007.  Neither the Veteran nor his representative have 
argued that such examination is inadequate for adjudication 
purposes.  While the Veteran claims that he told the VA examiner 
his tinnitus began during service, this does not amount to an 
argument that the VA examination was inadequate.  Further, a 
review of the examination report reveals no inadequacies, and the 
examiner provided a complete rationale for the opinions expressed 
therein.
  
For the foregoing reasons, the Board finds that VA has satisfied 
its duties to notify and assist the Veteran.  To the extent that 
any errors were committed, they were not harmful to the essential 
fairness of the proceedings.  Further, a remand would serve no 
useful purpose, as it would unnecessarily impose additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that his current tinnitus is 
the result of acoustic trauma during service while working on 
tanks, as he was exposed to cannon fire and turbine engine noise 
on a daily basis.  He claims that he began to have ringing in the 
ears during service and that these symptoms significantly 
worsened after his discharge in October 1980.  See, e.g., 
November 2007 notice of disagreement.  

VA treatment records confirm current treatment for tinnitus.  
See, e.g., May 2007 record.  Further, tinnitus is readily 
observable and does not require medical expertise to establish 
its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, the Veteran's military occupational specialty was a 
track vehicle mechanic, and he underwent periodic hearing 
conservation evaluations, which showed hearing loss.  See, e.g., 
DD Form 214, service evaluation conducted from February 1979 
through February 1980.  Indeed, the Veteran has been granted 
service connection for bilateral hearing loss based on in-service 
noise exposure.  

As such, the dispositive question on appeal is whether the 
Veteran's current tinnitus is the result of his confirmed in-
service noise exposure.  In this regard, in contrast to hearing 
loss, service treatment records reflect no complaints or 
treatment for any symptoms of tinnitus, such as ringing the ears.  
Additionally, the August 2007 VA audiological examiner recorded 
that the Veteran reported having constant bilateral high-pitched 
tinnitus, which began with gradual onset in the late 1980s after 
discharge from service.  Significantly, the Veteran also reported 
occupational noise exposure as a forge press operator after 
discharge from service, stating that hearing protection was 
"usually" worn during such employment.  

The Board notes the Veteran's assertions that he first had 
symptoms of ringing in the ears during service, contrary to what 
was recorded by the VA examiner.  The Veteran is competent to 
testify to the timing of his symptoms, as they are observable by 
his own senses.  See Charles, 16 Vet. App. 370; Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994).  However, the Board finds the 
Veteran's statements to this effect to be not credible.  
Specifically, the Veteran first asserted that his symptoms of 
tinnitus began during service after his claim was denied, or in 
his November 2007 notice of disagreement.  Further, there is no 
reason to believe that the August 2007 VA examiner incorrectly 
recorded the Veteran's statements during that evaluation.  In 
addition to the lack of documented complaints or treatment during 
service, private treatment records dated through 1985 reflect no 
complaints or treatment for symptoms of tinnitus, although there 
is some treatment for ear infections.  A review of recent VA 
treatment records and SSA records contains no further information 
as to the timing of the Veteran's symptoms of tinnitus.  The 
Board acknowledges that the absence of contemporary treatment 
records, in and of itself, is insufficient to render the 
Veteran's testimony as to the timing of his observable symptoms 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, the Board finds the Veteran's 
statements to be not credible based on a combination of factors, 
including that they were made under circumstances indicating bias 
or self-interest and are inconsistent with the other evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Based on the Veteran's report that his symptoms of tinnitus began 
after service and the absence of any treatment or complaints of 
tinnitus in his service treatment records, the August 2007 VA 
examiner opined that the Veteran's current tinnitus is not 
related to his in-service acoustic trauma.  The examiner 
explained that noise-induced symptoms occur at the time of the 
exposure, not after the noise has ceased.  As such, the Veteran's 
tinnitus has not been medically linked to his in-service noise 
exposure.  Further, for the reasons discussed above, the weight 
of the evidence does not establish continuous symptomatology 
since service.  See 38 C.F.R. § 3.303(b).

In summary, while the evidence of record establishes current 
tinnitus and acoustic trauma during service, the weight of the 
evidence does not establish that the current disability is the 
result of such noise exposure (or any other incident) during 
service.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule is inapplicable 
and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


